On September 16, 2009, this court found Kevin Hughley to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Hughley was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On October 1, 2009, Hughley submitted a motion for leave to file a notice of appeal. Upon review of the proffered document, the court finds it without merit. Accordingly,
It is ordered by the court that Kevin Hughley is denied leave to file a notice of appeal.